DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated in view of applicant’s amendments. 

Claims 1-4, 6-8, and 10-12 are pending and under consideration for this Office Action. 

Information Disclosure Statement
Applicant is advised that the M.P.E.P. § 2004 states the following with respect to large information disclosure statements: It is desirable to avoid the submission of long lists of 

Therefore, it is recommended that if any information that has been cited by Applicant in the previous disclosure statement, is known to be material to patentability as defined by 37 C.F.R. § 1.56, Applicant should present a concise statement as to the relevance of that/those particular documents therein cited. Concise explanations (especially those that point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more is highly relevant to patentability. See also M.P.E.P. § 609.04(a) Section III.

The Information Disclosure Statements filed on 03/11/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner; however, due to the large list of complex documents submitted, it is difficult for the examiner to determine which particular documents applicant’s may deem pertinent to the claims of the instant application. An initialed copy of the Forms 1449 are enclosed herewith.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spitzl et al (WO 2015/051893, US 2016/0243518 A1 used for citations) in view of Sanchez Garcia et al (US 2015/0087764 A1, referred to as Sanchez herein) and Belmont et al (WO 96/18688). 

Claim 1: Spitzl discloses a method of making carbon black particles (see e.g. [0064] of Spitzl), comprising: 
forming, in an atmosphere comprising hydrogen (Spitzl specifically discusses adjusting the amount of hydrogen in the reactor, see e.g. [0138] of Spitzl), the carbon black particles by a plasma process (see e.g. [0064] of Spitzl); and
in the plasma process, subjecting the carbon black particles during the forming to surface functionalizing agents (see e.g. [0064] of Spitzl) in a controlled manner (reactor conditions are controller, see e.g. [0138] of Spitzl) to generate functionalized carbon black particles adapted to a particular pre-intended application (see e.g. [0138] of Spitzl). 

The limitation claiming “to impart a density of functionalization of up to about 30 micromol/m2 onto the carbon black particles” comprises a range of 0-30 micromol/m2. 2. This range overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. Furthermore, it would be apparent to a person having ordinary skill in the art at the time of filing that the density of functionalization would affect the surface characteristics of the carbon black and would affect its properties as a pigment. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the density of functionalization through routine experimentation to get the desired pigment properties. MPEP § 2144.05 II A states ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)’. 

Spitzl does not explicitly teach the surface functionalizing agents comprising nitric acid or a diazonium salt. Spitzl does disclose that the carbon black can be used as a pigment (see e.g. [0137] of Spitzl). Sanchez teaches carbon black can be oxidized with nitric acid (see e.g. [0037] of Sanchez). Belmont teaches that carbon black can be functionalized to have an organic group (see e.g. page 7, lines 24-35 of Belmont) using 

Claim 2: Spitzl in view of Sanchez and Belmont discloses that the functionalization comprises oxygen containing functional groups (see e.g. [0037] of Sanchez and page 7, lines 24-30 of Belmont).

Claim 3: Spitzl in view of Sanchez and Belmont discloses that the functionalization is introduced in a reactor (see e.g. [0138] of Spitzl). 

Claim 4: Spitzl in view of Sanchez and Belmont discloses that the functionalization comprises carboxylic acid or phenolic groups (see e.g. pages 7-8 of Belmont).

Claim 6: Spitzl in view of Sanchez and Belmont discloses that the carbon black particles are subjected to the surface functionalizing agents at temperatures of 100-1000 °C (see e.g. [0035] of Spitzl), which overlaps with the claimed range of up to about 500 °C. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re 

Claim 7: Spitzl in view of Sanchez and Belmont discloses that the surface functionalizing agents contain one or more oxidizing agents comprise nitric acid (see e.g. [0037] of Sanchez). 

Claim 8: Spitzl in view of Sanchez and Belmont discloses that the surface functionalizing agents comprise a diazonium salt (see e.g. page 7, lines 5-10 of Belmont).

Claim 10: Spitzl in view of Sanchez and Belmont discloses that the functionalized carbon black particles are adapted for use in rubber applications (functionalizing the carbon black with diazonium salt adapts it for use in rubber applications, see e.g. page 3, lines 7-11 of Belmont). 

Claim 11: Spitzl in view of Sanchez and Belmont discloses forming the carbon black particles in an atmosphere comprising hydrogen (Spitzl specifically discusses adjusting the amount of hydrogen in the reactor, see e.g. [0138] of Spitzl). 

Claim 12: Spitzl in view of Sanchez and Belmont discloses that the surface functionalizing agents comprise nitric acid (see e.g. [0037] of Sanchez) and a diazonium salt (see e.g. page 7, lines 5-10 of Belmont).

Response to Arguments
Applicant’s arguments filed on 02/28/2022 with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795